PER CURIAM.
Appellant seeks review of the trial court’s denial of his motion to mitigate a ten year sentence for possession of a controlled substance, heroin. The trial court found that appellant’s assertions that he had been promised a maximum sentence of five years for the offense by the public defender representing him were not supported by testimony received at an evidentiary hearing on the motion. After a review of the transcript, we affirm the trial court’s order. Accordingly, the denial of appellant’s motion to mitigate sentence is affirmed.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.